Citation Nr: 1106712	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-31 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a stroke.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from February 1963 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In November 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

In December 2009  the Board remanded this matter to the Agency of 
Original Jurisdiction (AOJ) for additional development.  That 
development completed the matter has been returned to the Board 
for appellate consideration.  


FINDINGS OF FACT

1.  The Veteran was not exposed to a herbicide agent during his 
active service.  

2.  The Veteran's diabetes mellitus and stroke did not have onset 
during his active service, did not manifest within one year of 
separation from active service, and are not otherwise related to 
his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 1131, 
1137 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).

2.  The criteria for service connection for residuals of a stroke 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107, 1131, 
1137 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, (2010), 3.310 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA received the Veteran's claim for service connection in January 
2007.  He explained his belief that he was exposed to Agent 
Orange in Thailand at the UTAPAU Air Force Base  and stated that 
this areas was routinely defoliated with Agent Orange during the 
Vietnam War around 1970.  He contended that his diabetes was due 
to exposure to Agent Orange and that residuals of a stroke were 
secondary to his diabetes.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including diabetes mellitus, 
cardiovascular disease, brain thrombosis, and brain hemorrhage, 
may be presumed to have been incurred in or aggravated by service 
if manifest to a compensable degree within one year of discharge 
from service, even though there is no evidence of such disease 
during service. 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2006).  The secondary condition shall be 
considered a part of the original condition.  Id.  The phrase 
"due to or the result of" encompasses disability caused by or 
aggravated by the service-connected disease or injury.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Service connection for diabetes mellitus is presumed for veterans 
exposed to the herbicide referred to as "Agent Orange" during 
active service, absent evidence to the contrary.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  A veteran, who during 
active service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2010).  

Service in Vietnam includes service in the waters offshore, or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam. 38 C.F.R. § 3.313(a).  The 
presumptive provisions of 38 C.F.R. § 3.307(a)(6), pertaining to 
herbicide exposure, do not apply to a Veteran serving in a 
deepwater vessel off the coast of Vietnam who did not actually 
set foot in Vietnam or enter the inland waterways.  Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  VAOPGCPREC 27-97 (1997).  
VA's General Counsel has also determined that service in high 
altitude planes flying over Vietnam without any other contact 
with Vietnam did not constitute "service in Vietnam" under 38 
C.F.R. § 3.313. VAOPGCPREC 7-93 (1993).  

In addition to the use of Agent Orange in the Republic of Vietnam 
during the Vietnam War, the Department of Defense (DoD) has 
confirmed that Agent Orange was used along the demilitarized zone 
(DMZ) in Korea from April 1968 to July 1969.  If it is determined 
that a veteran who served in Korea from April 1968 to July 1969 
belonged to one of the units identified by DoD, then it could be 
presumed that he or she was exposed to herbicides containing 
Agent Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 
MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.  
If a veteran instead either belonged to a different unit located 
in Korea during this time period, or served in one of the units 
identified by DoD between September 1, 1967 and August 31, 1971, 
but not during 1968 or 1969, then herbicide exposure will 
represent a factual determination to be established on a case-by- 
case basis.  See M21-1 MR, Part VI, Chapter 2, Section B, Topic 
6, Block d.  

The Veteran contends that he was exposed to Agent Orange in 
service he alleges occurred in Thailand.  Service personnel 
records show that he did not serve in either Korea or Vietnam.  
His DD214 records that he was awarded the Vietnam Service Medal.  
That award does not, standing alone, establish that he served in 
Vietnam for the purposes of operation of the presumption.  Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008.  

In August 2006, the Veteran presented at Mercy Hospital with 
slurred speech and right hand weakness and was diagnosed with an 
acute cerebrovascular accident.  Later notes document a diagnosis 
of diabetes mellitus and hemiplegia of the dominant side due to a 
stroke.  During the November 2007 hearing, the Veteran testified 
that he was not diagnosed with diabetes until his hospitalization 
for the stroke.  

Service treatment records make no mention of findings or symptoms 
of diabetes or a stroke.  A report of medical examination from 
November 1971, at discharge from service, provides no indication 
of neurologic or endocrine abnormalities.  The Board recognizes 
that the examination report has no marks in either the 
"abnormal" or the "normal" columns for any evaluations other 
than for identifying body marks, scars or tattoos.  That being 
said, a July 1970 report of medical examination does have marks 
indicating that he had normal neurologic and endocrine system 
clinical evaluations.  These records are, therefore, evidence 
that the condition that led to his stroke, and his diabetes 
mellitus, did not have onset during his active service.  There is 
no evidence showing that either of these conditions manifested 
until many years after separation from active service.  

The record is absent for any competent evidence that the 
Veteran's diabetes or stroke had onset during service or within 
one year of service.  The Veteran does not allege such, rather he 
has alleged that his stroke was due to the diabetes and that the 
diabetes was due to exposure to Agent Orange during service or 
that exposure to the chemical DDT caused his conditions.  Hence, 
the preponderance of evidence is against granting service 
connection based on a showing of onset of the disabilities during 
service or within one year of separation from service.  

In March 2007, VA received a Personal Information Exchange System 
(PIES) response indicating that there were no records showing 
that the Veteran was exposed to herbicides during service.   

In May 2007, the RO denied his claim, explaining that diabetes 
and were not shown to have had onset during service and that the 
record did not show that the Veteran had service in an area which 
would have exposed him to Agent Orange.  

In a June 2007 writing, he stated that the base that he was at in 
Thailand was constantly defoliated with Agent Orange.  In his 
substantive appeal to the Board he stated as follows:  

While serving in the USN (1969-70) at UT-
PAO Air Base in Thailand I was exposed to 
Agent Orange which was used to clear the 
surrounding area for security and base 
defense purposes.  This exposure is 
evidence from photos I have included which 
clearly show defoliation of area around the 
air base I was stationed at.  My duty was 
TAD [temporary assigned duty] to U-Tapao 
Air Based Thailand from NBP4.  As a result 
of this exposure I have developed type II 
diabetes with a subsequent stroke.  

In March 2009, the Veteran, through his representative submitted 
argument in which he alleged that he was stationed at the U-Tapao 
Royal Thai Naval Air Base (RTNAB) in Thailand from 1969 to 1971.  
Also submitted were photographs, which the representative 
described as illustrating dead vegetation around the perimeter of 
U-Tapao.  Attached was a letter and document of declassified 
information, the document entitled Project CHECO Southeast Asia 
Report Base Defense in Thailand, prepared in 1973.  

This document does refer generally to the use of herbicides.  For 
example, the letter states that to "further aid in observation, 
herbicides were employed to assist in the difficult task of 
vegetation control.  Use of these agents was limited by such 
factors as the ROE and supply problems."  Another statement 
refers to Korat RTAFB and concerns the year 1972, after the 
Veteran had been discharged from service.  This document provides 
no indication that herbicides were used in any area where the 
Veteran served.  

Also of record is a response from VBA as to a request for review 
of Department of Defense inventory herbicide operations.  The 
response states that the Department of Defense list shows that 
extensive testing of herbicides was conducted in Thailand during 
1964 and 1965 with the only specific location identified as the 
Replacement Training Center of the Royal Thai Army, near Pranburi 
Thailand, a coastal area.  The response also indicates that 
aircraft based in Thailand did not spray herbicides over Vietnam 
or Thailand, the Department of the Air Force had reported that 
there was no record of tactical herbicide storage in Thailand, 
and while there were records that some herbicides were used 
sporadically for foliage control on the perimeters of air bases 
during 1971-72 there is no evidence of the amount or type used or 
specific locations.  The response also noted that U-Tapao RTAFB 
is not near this location and is not on the DoD list.  

In a June 2009 supplemental statement of the case, the RO 
informed the Veteran that there was insufficient evidence to 
establish Agent Orange exposure in Thailand during 1970.  The RO 
also informed the Veteran that his service personnel records 
established that he was assigned to Patrol Squadron 4 (VP-4) from 
December 1970 to November 1971 and that although VP-4 did have 
detachments at the Royal Thailand Navy Base, Utapao from February 
to April 1970, the Veteran was not attached to that unit until 
December 1970, and that during from December 1970 to November 
1971, VVP-4 was deployed to Marine Corps Air Station (MCAS) 
Iwakuni Japan, providing more factual evidence against this 
claim.  

During the November 2009 Board hearing, the Veteran testified as 
to how he believes he was exposed to Agent Orange during service, 
as follows:  

I was exposed when I was in Thailand and we 
were there many times when we were in the 
southeast of the Asian, Gulf of Tonkin, Sea 
of Japan area.  And the reason why I now it 
is, because everything was denuded outside 
the fence, the mountain sides, around the 
whole base.  And I was standing there by my 
aircraft and the post-flight fixing, and 
talking with a Thai Marine guard at the 
time, and we discussed the reason for it, 
the denuding.  At that time, in my mind, 
Agent Orange wasn't even a factor.  But, I 
realize now that, you know, herbicides were 
being used on that base.  There's another 
Thailand base that we went into, which was 
right outside of Bangkok, and the reason, 
it was denuded.  And the reason why I know 
it was in the war zones, because it had 
every intersection on the runway or 
taxiway, there was a pill box with machine 
guns and guards in it, Thai Marines.  So I 
believe I was exposed there.  And I was in 
Cubi Point in the Philippines.  Of course, 
I was at Marine Corps Air Station in 
Iwakuni, Japan.  But from what I realized 
that, you know, they use that stuff 
everywhere not just in Vietnam.  But, and 
also, I believe I mentioned in one of my 
letters in support of my claim, that when 
we arrive Conis or on a military 
installation that was outside of the war 
zone, they would spray us and the airplane 
interior with DDT.  So that was another 
exposure.  That was before they outlawed 
DDT worldwide.  

November 2009 hearing transcript at 2-3.  

After his representative asked him to what time period he was 
referring, the Veteran replied that "in Barbers Point in Hawaii, 
when we'd come back.  Every time that we left the country and 
come back to the United States, we'd, they would spray us and the 
airplane, the interior of the airplane with DDT."  Id. at 3.  

Service personnel records document that the Veteran was assigned 
to a Naval Air Station, for shore duty at Corpus Christie, Texas, 
from December 1966 to July 1970,.  In July 1970 he was assigned 
to the Naval Air Station Noris, San Diego, California as a 
student and by the end of July 1970 assigned to Patrol Squadron 
Thirty One as a Student,  In December 1970 he was transferred to 
Patrol Squadron Four for a Sea Tour.  He was discharged in 
November 1971.  

Associated with the claims file is a list of Patrol Squadron 
Vietnam Deployments for the period from 1964 to 1972.  Neither 
VP-4 nor VP-31 are listed for the year 1970 deployments.  For the 
year 1971 deployments, VP-4 is showed to have been deployed to 
MCAS Iwakuni Japan, with a date in of February 1971 and a date 
out of July 31, 1971, there is no listing under Detachment 
Location for UTapao or any other location in Thailand.  

The Board recognizes that the RO determined that VP-4 had been 
deployed to U-Tapao from February to April 1970, but it appears 
that the RO misread the Patrol Vietnam Deployment document , 
which shows that VP-1 had a detachment location of Royal Thai 
Naval Base from February 1970 to April 1970.  Regardless, the 
Veteran was not assigned to either unit in April 1970.  

The only evidence of record indicating that the Veteran was ever 
assigned to a location in Thailand is the testimony of the 
Veteran.  Comparing this testimony to his service personnel 
records and the Patrol Squadron Deployments, the Board finds more 
probative the personnel records and the Patrol Squadron 
Deployments, which are absent for mention of any deployment or 
detachment to Thailand of a unit to which the Veteran was 
assigned during the time frame alleged by the Veteran.  This 
greater weight is assigned to the deployment records and 
personnel records because those records appear complete and 
detailed, and there is no discernible reason why records would 
have omitted the deployment or detachment that the Veteran has 
alleged.  

On the other hand, the Veteran does have motivation to 
inaccurately assert that he was in Thailand; an interest in 
obtaining compensation benefits.  See Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (interest may affect the credibility of 
testimony).  The Veteran's credibility is drawn into question by 
the content and timing of his November 2009 testimony.  Prior to 
issuance of the June 2009 supplemental statement of the case, the 
Veteran had consistently alleged that he was exposed to Agent 
Orange while stationed to a "base", singular rather than 
plural, in Thailand.  He referred to "my base" in his June 2007 
notice of disagreement, and, in his October 2007 substantive 
appeal, referred to U-Tapao Air Base, asserting that his exposure 
was from 1969-1970.  

In that June 2009 supplemental statement of the case, the RO 
informed him that his unit was not in Thailand at the time that 
he claims to have been there and that the place in Thailand that 
he claims to have been stationed had no Agent Orange exposure.  
In his November 2009 testimony he then augmented his account, 
stating that he was at another base in Thailand and he believes 
that he was exposed at that base.  If the Veteran believed that 
he was exposed to Agent Orange in Thailand and was at more than 
one base in Thailand, it does not follow that he would not assert 
this earlier, as he had asserted exposure at a given base, but 
wait until the RO informed him that that location had not had any 
exposure.  This, along with the evidence showing that he was 
never at any location in Thailand, tends to show that the Veteran 
is not credible in his reports of service.  

The Board has considered the Veteran's explanation as to why his 
service record does not show that he was in Thailand.  He 
testified as follows:  

I had a top secret crypto-clearance, and I 
had nuclear cable and all that type of 
stuff, because the aircraft carried nuclear 
weapons too.  And having a top-secret 
clearance, every time it went on an 
operation, operational flight, you know, 
after we leveled off on top of the airport, 
and mark on top of the radio beacon, then 
it was nobody knows where we are or what 
we're up to.  And we receive orders in the 
air, and the next thing you know, it's all 
of about 12 to 14 hours later, you mark 
back on top of that radio beacon and ask to 
land.  So had we got shot down, the 
government would say were lost or we don't 
know these guys.  

The Board finds that this explanation is insufficient to 
determine that the Veteran was in Thailand but that his presence 
there was not recorded and insufficient to trigger a duty on VA's 
part to conduct further development and, overall, only further 
diminishes the Veteran's credibility with the Board.  In this 
regard, his units whereabouts were recorded, as shown in the 
deployment records already discussed.  The Board finds that the 
deployment records are more probative as to whether his units 
whereabouts were known and documented than is the Veteran's 
testimony.  This is because the deployment records do record VP-
4's deployments over the years of the Vietnam War.  

Furthermore, the Memorandum for the Record for Herbicide use in 
Thailand during the Vietnam Era, documents that the Department of 
Defense has determined that there is no record of tactical 
herbicide storage or use in Thailand during the Vietnam Era after 
1964, and that although there was use of commercial herbicides 
for vegetation control within perimeters of air bases during the 
Vietnam era, all such use required approval of both the Armed 
Forces Pest Control Board and the Base Civil Engineer.  The 
Veteran, though not using the word "tactical," clearly has 
alleged tactical use as shown by his reference to "Agent Orange 
which was used to clear the surrounding area for security and 
base defense purposes"  and his testimony "because everything 
was denuded outside the fence, the mountain sides, around the 
whole base."  November 2009 hearing testimony at 2-3.  As he has 
reported events that did not occur at a location where he did not 
serve, his reports of service are not credible.  

This finding by the Board does not violate the U.S. Court of 
Appeals for the Federal Circuit's (Federal Circuit) holding that 
"the Board cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence."  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Here, the Board finds that the Veteran is not credible 
based on the timing and content of his testimony when compared to 
his previous statements and the historical fact that the base at 
which he states he was assigned did not have any herbicide use 
such as he has described, and the service personnel records and 
historical documents showing that his unit was not in Thailand 
when he was attached to the unit.  

Simply stated, not only does the evidence not support his claim, 
but actually provides evidence against his claims.

As to the Thailand CHECO Report, the Memorandum notes that the 
report does not report the use of tactical herbicides on allied 
bases in Thailand, rather it reports the sporadic use of non-
tactical herbicides within fenced perimeters.  Thus, only those 
who had military occupational specialties which would have placed 
them at the perimeters, such as security police, would have 
conceivably resulted in exposure.  The Veteran was an aviation 
mechanic.  There is no evidence that he was a security policeman 
or that his job as an aviation mechanic would have placed him at 
the perimeter.  

As to service connection based on a theory of exposure to Agent 
Orange during service, the Veteran's claim fails for two reasons.  
First, because the evidence shows that he was not in Thailand 
during service, so even if there was Agent Orange in Thailand, it 
would not matter in this case.  Second, even if he were in 
Thailand when he alleges he was, the evidence shows that the 
place that he has principally alleged to have been did not have 
exposure to Agent Orange.  Moreover, the evidence shows that even 
for persons who were in Thailand, there was no tactical spraying 
of herbicides but only commercial use of herbicides and the only 
persons who would have been exposed to those herbicides were 
persons who were at the perimeter, such as security guards.  The 
Veteran was an aviation mechanic and serving at the perimeter is 
not consistent with his service.  In short, the evidence shows 
that the Veteran was not in Thailand during his active service so 
service connection cannot be granted based on exposure to Agent 
Orange in Thailand.  

The Board has not ignored the Veteran's testimony that he was 
sprayed with DDT during service and his implication that this 
caused his diabetes and subsequent stroke.  Service connection 
cannot be granted on this testimony for two independent and 
sufficient reasons.  First, the evidence does not show that the 
Veteran was sprayed with DDT during service and the Board finds 
his testimony that this occurred to be not be credible.  Second, 
even if he was sprayed with DDT during service, there is no 
competent evidence of record showing that DDT caused the 
Veteran's diabetes or stroke or that it is even a risk factor 
decades after service.  

With regard to his credibility, the Veteran first mentioned being 
sprayed with DDT during his hearing.  This was after a long time 
period where he was prosecuting his claim but consistently 
referred only to his alleged exposure to Agent Orange.  His 
testimony, coming when and how it did, after the RO determined 
that he was never in Thailand, tends to show that the Veteran has 
no factual basis for his assertion but is rather offering another 
set of facts which cannot be shown by any official records, and 
another theory, without any basis, for obtaining benefits.  The 
Board finds that the Veteran was not sprayed with DDT during 
service.  Therefore, more development of this case based on this 
new theory is not required.   

Regardless, even if the Veteran was sprayed with DDT during 
service, there is no competent evidence that such exposure causes 
diabetes or a stroke to manifest/occur some forty years after 
service.  The Veteran's implied theory of causation is not 
competent evidence.  The Board is not saying that a non-expert 
may never provide a probative nexus opinion.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the 
view that competent medical evidence is necessarily required when 
the determinative issue is medical diagnosis or etiology).  
Whether a layperson is competent to provide an opinion as to the 
etiology of a condition depends on the facts of the particular 
case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) drew from Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) to explain its holding.  Id.  In a footnote in 
Jandreau the Federal Circuit addressed whether a layperson could 
provide evidence regarding a diagnosis of a condition and 
explained that "[s]ometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Veteran seeks to offer etiology opinions rather than 
provide diagnoses, the reasoning expressed in Jandreau is 
applicable.  The Board finds that the question of whether DDT 
exposure causes diabetes mellitus or a stroke is too complex to 
be addressed by a layperson.  These connections are not amenable 
to observation alone.  Rather it is a matter of public knowledge 
that whether a given disease is caused by exposure to some 
industrial agent are the subjects of research by highly trained 
and educated scientists and physicians.  The Veteran has not 
provided any basis for his statements that DDT causes diabetes or 
a stroke.  Furthermore, the Veteran has not demonstrated that he 
has the knowledge or experience to provide a competent expert 
opinion as to the cause of his diabetes and stroke.  Hence, the 
Veteran's opinions as to such etiologies are not competent 
evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(explaining that competency has to do with whether the evidence 
may be considered by the trier of fact).

There is no competent evidence linking his diabetes or stroke to 
exposure to DDT decades earlier.  

Finally, service connection cannot be established for residuals 
of a stroke, based on a theory that his stroke was caused or 
aggravated by diabetes mellitus because service connection is not 
established for diabetes mellitus.  

In summary, the preponderance of the evidence is against a 
finding that he was exposed to Agent Orange during service and 
against a finding that his diabetes or stroke had onset during 
service, manifested within one year of separation from service, 
or were caused by service.  Hence, his appeal must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2007 that fully addressed all 
three notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the Veteran of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service and other pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  See 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In December 2009, the Board remanded the matter to the 
AMC/RO with instruction to send the Veteran a letter asking him 
to submit any additional relevant evidence and/or to provide 
authorization for VA to assist him in obtaining additional 
relevant evidence; to request records from VA facilities, to 
request records from the Social Security Administration regarding 
any claim for Social Security disability benefits, and to then 
readjudicate his claims.  The Veteran submitted authorizations 
for VA to assist him in obtaining evidence.  The RO either 
obtained the identified evidence or received replies from the 
providers that no evidence existed.  Similarly, the RO received 
records from the Ann Arbor VA facility and received a reply from 
the Battle Creek VA facility that they did not have the requested 
records.  VA also received records from the Social Security 
Administration.  Of record are VA treatment records, all private 
treatment records identified by the Veteran that are obtainable, 
Social Security Administration records, service treatment 
records, and service personnel records.  There has been 
compliance with the instructions in the Board's remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

A VA examination was not afforded the Veteran in this case.  As 
explained above, there is no evidence establishing that an event, 
injury, or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period.  VA therefore has no duty to afford the Veteran an 
examination.  

Recently, the Federal Circuit has addressed the appropriate 
standard to be applied in determining whether an examination is 
warranted under this statute.  In Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 
(Fed. Cir. 2010), the Federal Circuit held that while there must 
be "medically competent" evidence of a current disability, 
"medically competent" evidence is not required to indicate that 
the current disability may be associated with service.  
Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the 
other hand, a conclusory generalized lay statement suggesting a 
nexus between a current disability and service (as in this case) 
would not suffice to meet the standard of subsection (B), as this 
would, contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279. 

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


